Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended APRIL 30, 2008 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-32505 L & L INTERNATIONAL HOLDINGS, INC. (Exact name of small Business Issuer as specified in its charter) NEVADA 90-2103949 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 130 Andover Park East, Suite 101, Seattle, WA 98188 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (206) 264-8065 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock $.001 par value (Title of class) Indicate by check mark if the Registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No [X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Registrants revenues for most recent fiscal year ended April 30, 2008 were $32,091,290. As of April 30, 2008, the aggregate market value of the registrants common stock held by non-affiliates of the registrant: No State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of April 30, 2008 there were 21,059,714 shares of common stock outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] 1 L & L INTERNATIONAL HOLDINGS, INC. 2008 Form 10-K Annual Report Table of Contents Page PART I Item 1. Business 3 Item 1A.Risk Factors 4 Item 1B. Unresolved Staff Comments 6 Item 2. Property 7 Item 3. Legal Proceedings 7 Item 4. Submission of Matters to a Vote of Security Holders 7 PART II Item 5. Market for Registrant's Common Equity and Related Stockholder Matters and Issuer Purchase of Equity Securities 8 Item 6. Selected Financial Data 8 Item 7. Management's Discussion and Analysis or Plan of Operation 8 Item 7A.Quantitative and Qualitative Disclosures about Market Risk 15 Item 8. Financial Statements and Supplementary Data 16 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 30 Item 9A.Controls and Procedures 30 Item 9B. Other Information 31 PART III Item 10. Directors, Executive Officers and Corporate Governance 32 Item 11. Executive Compensation 33 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Item 13. Certain Relationships and Related Transactions, and Director Independence 33 Item 14. Principal Accountant Fees and Services 33 PART IV Item 15. Exhibits and Financial Statement Schedules 34 Signatures 34 When we use the terms "we," "us," "our," "L & L" and "the Company," we mean L & L INTERNATIONAL HOLDINGS, INC., a Nevada corporation, and its subsidiaries. This report contains forward-looking statements that involve risks and uncertainties. Please see the sections entitled "Forward-Looking Statements" and "Risk Factors" below for important information to consider when evaluating such 2 PART I Item 1. Business L & L International Holdings, Inc. (L & L, or the Company) is a thirteen years old company, started its operations in 1995. The Company, incorporated in Nevada State, is based in Seattle. L&L focuses on energy (coal) related business in China. Its energy (coal) related operations generate majority income, are conducted via its wholly controlled KMC subsidiary (KunMing Coal), located in Yunnan, a coal rich province of China. The Company also has two power (air compressors) operations in China, which contributed minority sales and profit. These two air compressors entities are LEK subsidiary (LiuErKong, 80.4% controlled subsidiary) and LSP subsidiary (LSP Technologies, Inc. 70% equity owned). Effective in May 2008, the Company acquired two operating coal mines (DaPuAn Mine, and Su Tsong Mine) with substantial income and profit in Yunnan coal rich region of China. See Subsequent Event below. In addition, the Company is developing strategic relationship with Japan coal strategic partner and plans to conduct business outside China, arbitraging price discrepancies in the international coal related markets. The Companys common stock is listed on the OTC-BB exchange in the Untied States under the trading symbol -LLFH in January of 2008. L&L intends to raise fund so to acquire and expand energy operations in the future. See Subsequent Event for L&L stock (symbol -LLFH) stated trading with an opening price of $2.50 per share on 8/4/2008. The Company recruits professional accountants, engineers, advisors and assigns them to China to improve operations. Using bilingual skills, American management philosophy, and US accounting knowledge, the Company is to aggressively grow in Chinas energy industry. The Company also identified an American strategic partner to provide US synergy to accelerate its growth. AVAILABLE INFORMATION The Company files annual, quarterly and special reports, and other information with the Securities and Exchange Commission (the SEC). L&L SEC filings are available to the public via the SEC web site at http://www.sec.gov. History of the Company The Company has 13 years of operating history, started as a financial consulting firm in 1995, then gradually became an energy operator in the coal related business in China. In 1995, the Company began operations to provide corporate financial consulting, under the name of Lee & Lam Financial Consultants, Ltd. In 1997, the Company expanded operations into China and purchased an office in Shenzhen City, as its operational center in China. In 1998, the Company assisted Chinese entities to list shares on the US capital markets. In 1999, the Company's founder was appointed as a judicial member of the Insider Dealing Tribunal of Hong Kong conducting judicial inquiries on companies may violate the Insider Dealing Ordinance of Hong Kong. In 2000, L&L shifted its focus from consulting to acquire and operate established operations in China. In 2001, L & L became a SEC public reporting company in the US. In 2002, the Company together with the China Development Institute (CDI), a China think-tank, began its acquisition projects. To gain hands-on experience, in the same year, L&L acquired a minority equity of a computer software company in Chen-Do City, China. During 2002, the Company was appointed as an Economic Advisor of the municipal government of Tong Shan City. In 2004 and 2005, L&L acquired total 60.4% equity interest of an air compressor company, LEK in LiuZhou. In 2005, the Company invited Mr. J. Borich, a former American diplomat and ex-US Consul General at Shanghai, as a Board Member. In 2006, L&L invited Dr. Art Chan, PhD of MIT, a former G.E. executive as a Technology Advisor. To ensure growth, L&L Board of Directors in 2006 elected Mr. Paul W. Lee as Chairman and Ms. Shirley Kiang MBA as Vice Chairperson. In 2004, L&L acquired 60.4% equity of LEK air-compressor operations. Effective in 2/2008, another 20% control of LEK was assigned by minority shareholder to L&L. In 2006, L&L acquired 60% equity of KMC coal (energy) operations. In 2007, the 40% remaining equity of KMC was assigned by minority shareholder to L&L. In 2007, the Company started to expand coal operations and entered negotiations to acquire a new, large (900,000 tons in capacity) coking facility, making coke for steel mills. To provide analytical support, L&L recruited three (3) financial analysts in Seattle in 2007. In January 2008, the Company expands KMC operations injecting additional capital and prepared its own coal mining operation (Tian-Ri Coal Mine), in addition to the existing coal wholesale business. L&L appointed Mr. Dickson Lee MBA, CPA, as Chairman of its KMC energy subsidiary in January of 2008. For more information, please see prior SEC filings and visit the Companys website at www.lnlinternational.com. The Company Corporate Structure The Company is headquartered at Seattle, Washington. It has two operating divisions: 1) the energy division consisting of KMC Inc. (Kunming Coal), and 2) the air compressor division consisting of LEK (Liuerkong) land LSP Inc. During 3 the fiscal year ended on April 30, 2008, the operation of the energy (coal) division located at Kunming City, Yunnan Province of China, has increased significantly driving the sales upward to approximately $32 million as compared to $19 million in the same period last year. As a result of the strong growth in coal business, the energy division now represents approx. 73% of total L&L total income for the year ended April 30, 2008. See Sales Segment information below. To secure additional growth, L&L in May of 2008 acquired major (60%) equity control of two (2) operating coal mines (DaPuAn and SuTsong) in Yunnan, China The acquisition is to expand the Registrants sale and would double L&L profit margins in the next 12 month if properly executed, as the existing KMC wholesale operations having relative low margin in the coal wholesaler business. To focuses on energy (coal) operations, L&L plans to spin off its air compressor operation located in LiuZhou, China, from its corporate structure in the future. The Registrant has a Shenzhen office, adjacent to Hong Kong, to increase supervise and control of its China operations. In the future, L&L may revaluate its business strategy and spin off non-core operations, such as the air compressor business. Acquisitions and Dispositions of Business Entities in China The Company performs quantitative, financial reviews to determine its acquisition and disposition strategy. With its managements bilingual managers, and China-in-Country experience developed over the past 13 years, the Company communicates well with Chinese business communities to acquire and develop profitable energy operations to ensure growth. Historically, starting in 2002, the Company invested certain Chinese private business on small scale, to gain hands-on knowledge of operating in China. In 2004, 2005 and 2008, L & L, via purchases and an assignment controlled 80.4% equity interest of LEK air compressor subsidiary in Liuzhou, China. Detailed LEK transactions refer to the SEC filings made in 2004. L&L acquired KMC coal (energy) subsidiary in 2006. KMC conducts coal consolidation and has been in coal wholesale business for the past 12 years. KMC has 5 long term coal supplying agreements with local coal mines, owns 10% equity of a coal mine with approx. sixty (60) employees. As of April 30, 2008, L&L controls 100% of KMC interest. Detailed acquisition is available at the SEC website. China lack of petroleum, coal represents 71% of China energy source in 2008. Effective in May of 2008, the Company acquired two operating coal mines (DaPuAn Mine, and SuTsong Mine). See Subsequent Event below. The Company is to continue acquire profitable energy (coal) related operations and dispose low margin business in the future . Item 1A. RISK FACTORS In addition to the risk information contained in the following, the risk factors also include the reports we incorporated in Form 10k-SB by reference. Each reader and investor should carefully read and consider these risk factors which may affect the Companys future results and financial conditions. 1. Risks Relating To The Company and it Business The Registrants main business is operating in China. China is a developing country with sophisticated and long history of complicated cultural traditions, which are vastly different from that of the US. The decision making process of China is different than that of the US, which becomes a major risk to the Company. As China is still developing its legal system, laws in China are not the same as that of the US. The business activities conducted in China are not covered by the US Constitution, nor by the American judicial system. Any legal system reversal, social unrest in China could adversely affect the Company business, its financial conditions and results of operations. There are critical risks each investor needs to consider them seriously before making an investment in the Company. 2. Ownership of Land. Contrary to the out-right land ownership in the US, land in China is only leased to owners on a long term basis, ranging from 40 to 70 years. This is a system similar to the land lease in New Territory of Hong Kong, during the British colonization in Hong Kong, which ended in 1997. Currently, no law in China prohibits the continuing lease of the same land after the expiration of lease period. 3. Cultural, Political and Language Differences There are material cultural, political and language differences between China and the United States, which make business negotiations and doing business more difficult in China than that in the United States. Further, continuing trade surpluses, led by the Chinese export to the US over the US export to China, has become a sensitive political issue in the United States, and various members of United States legislature have threatened trade sanctions against China, if China continues its trade surplus with the US. In addition, continuous strong 4 economic growth in China with its possible military buildup may result in American economic sanctions against China that could adversely affect the financial position and results of operations of the Registrant. 4. Uncertainty of exchange rate of Chinese Currency (RMB) to the US Dollars Currently, the Chinese RMB currency is set at a fixed rate against the US dollars and other foreign currencies. RMB is not freely exchanged in the global markets. The Chinese currency is considered by many to be under valued against other foreign currencies, and the US dollars. The Chinese RMB thus may appreciate against the US dollars. RMB value has increased since the summer of 2005, and the trend of further appreciation of RMB against US dollars continues in 2008. When and if the Chinese Government allows a floating exchange rate, it is expected the RMB will appreciate more in its value. The United States has requested that China allow its currency exchange rate to float freely. Implications of currency fluctuation may or may not be favorable to the Company and its investments in China. 5. Reliance upon Key Management The future success of L & Ls investments in China is dependent on the Companys management team, including Paul W. Lee, Companys Chairman and its other team of Chinese America professionals, advisors, who speak the languages, understands culture differences, legal, and US business practices. If one or more of the Companys key personnel are unable or unwilling to continue in their present positions, the Company may not be able to easily replace them, and may incur additional expenses to recruit and train new personnel. The Companys business could be severely disrupted and its financial condition and results of operations could be materially and adversely affected. Furthermore, since the industries the Company invests in are characterized by high demand and intense competition for talent, the Company may need to offer higher compensation and other benefits in order to attract and retain key personnel in the future. The Company cannot assure its investors that it will be able to attract or retain the key personnel needed to achieve our business objectives. Furthermore, the Company does not maintain key-man life insurance for any of its key personnel. Currently, most executives and managers are covered by a one-year term accident insurance policy in China, paid by the Company. 6. Some Director and Officers may reside outside United States Because the diversity of the Company's directors and officers who may reside both inside and outside of the United States, it may be difficult for investors to enforce his or her rights against them or enforce United States court judgments against them if they live outside the US. After the consummation of the KMC, LEK and LSP acquisitions, most of the Company's assets are located in China, outside of the United States. The Company will continue to acquire other entities in China in the future. It may therefore be difficult for investors in the United States to enforce their legal rights, to affect service of process upon the Company's directors or officers, or to enforce judgments of United States courts predicated upon civil liabilities and criminal penalties of the Company's directors and officers under Federal securities laws. Further, it is unclear if extradition treaties now in effect between the United States and the PRC would permit effective enforcement of criminal penalties of the Federal securities laws. 7. Insurance Coverage in China Despite the assets are generally insured, the Company has a very limited business insurance coverage in China. The insurance industry in China is still at an early stage of development. In particular, insurance companies in China offer limited business insurance products. As a result, the executives and managers of the Company only have limited one-year accident insurance coverage. No other business liability or disruption insurance coverage is available for the Company's operations in China, nor for KMC, LEK and LSP subsidiaries in China. Any business disruption, industrial accidents in coal related operations, litigation or natural disaster might result in substantial costs and the diversion of resources. 8. Chinese Legal System/Enforcement of Agreements, Including Acquisition Agreements in China . Despite China has its own enforcement agency, securities regulators, the Chinese Legal System is in a developmental stage. In addition, the existing Chinese laws generally are not enforceable to the same extent as that in the US. The Chinese judiciary is relatively inexperienced in enforcing corporate and commercial law, resulting in significant uncertainty as to the outcome of any litigation in China. Consequently, there is a risk 5 that should a dispute arise between the Company and any party with whom the Company has entered into a material agreement in China, the Company may be unable to enforce such agreements under the Chinese legal system. Chinese law will govern almost all of the Company's acquisition agreements, many of which may also require the approval of Chinese government agencies. Thus, the Company cannot assure investors that the target business will be able to enforce any of the Companys material agreements or that remedies will be available outside China. Moreover, the Registrant is aware that the PRC State Administration of Foreign Exchange ("SAFE") SAFE on October 21, 2005 issued a new circular ("Circular 75"), effective November 1, 2005, which supersedes Circular 11 and Circular 29 ceased to be implemented. SAFE also issued a news release about the issuance of its Circular 75 to make it clear that Chinas national policies encourage the efforts by Chinese private companies and high technology companies to obtain offshore financing. Circular 75 confirm that the uses of offshore special purpose vehicles (SPV) as holding companies for PRC investments are permitted as long as proper foreign exchange registrations are made with SAFE. In addition, as China starts to develop its legal system, additional legal, administrative, and regulatory rules and regulations become available on a on-going basis, which the registrant may subject to comply in China. Neither the Registrant nor the Chinese shareholders of LEK, KMC from whom the Registrant acquired shares of LEK, KMC have made registration with SAFE in connection with the LEK, KMC transactions. While it is unclear to what extent the regulations is applied to the Registrant, the Registrant believes that Circular 75 or other related Circular, or regulations may likely be further clarified by SAFE, in writing or through oral comments by officials from SAFE, or through implementation by SAFE in connection with actual transactions. 9. Risks Associated with the Companys Business Strategy Contemplating Growth may need more capital As the Company continues to grow quickly, if intends to improve its operations by acquiring other businesses, it requires capital infusions. Under the strategies, the ability to grow through such acquisitions and joint ventures will depend on its availability of additional fund, suitable acquisition candidates at an acceptable cost, our ability to compete effectively to attract and reach agreement with acquisition candidates or joint venture partners on commercially reasonable terms, the availability of financing to complete larger acquisitions or joint ventures. In addition, the benefits of an acquisition or joint venture transaction may take considerable time to develop and we cannot assure investors that any particular acquisition or joint venture will produce the intended benefits. Moreover, the identification and completion of these transactions may require us expend significant management and other resources. The Company Acquisition Strategy May Result In Dilution To Its Stockholders The Company business strategy calls for strategic acquisition of other businesses. In connection with the acquisition of LEK and KMC, the Company issued 1,708,283 common shares and 485,592 common shares respectively, as consideration for these two purchases. It is anticipated that future acquisitions will require cash and issuances of our capital stock, including our common stock, warrants or convertible bonds in the future.
